Case 2:17-cv-02505-SJF-ARL Document 50 Filed 08/01/19 Page 1 of 2 PageID #: 2383



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                              )
 SHETEL INDUSTRIES LLC,                       )               Case No.: 2:17-cv-02505-SJF-ARL
                                              )
 Plaintiff,                                   )
 vs.                                          )
 ADIN DENTAL IMPLANT SYSTEMS,                 )
 INC., ADIN DENTAL SOLUTIONS USA,             )
                                              )
 INC., and JEREMY DANZER,                     )
                                              )
 Defendants.                                  )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
 ADIN DENTAL IMPLANT SYSTEMS, INC. )
                                              )
 ADIN DENTAL SOLUTIONS USA, INC.,             )
 and JEREMY DANZER,                           )
                                              )
 Counterclaimants and Third-Party Plaintiffs, )
                                              )
                                              )
 vs.                                          )
                                              )
 SHETEL INDUSTRIES LLC, OSSEOGROUP )
                                              )
 LLC, and MARKUS WEITZ as Director and )
 President of SHETEL INDUSTRIES LLC, and )
 Individually,                                )
                                              )
                                              )
 Counterclaim and Third-Party Defendants.     )

                     NOTICE OF MOTION FOR SUMMARY JUDGMENT

         PLEASE TAKE NOTICE that, upon the Declaration of Jason Levin, dated January 4,

 2018, 1 the exhibits annexed thereto, the accompanying Memorandum of Law in Support of Motion

 for Summary Judgment, and upon all of the papers and proceedings heretofore had herein,




 1
   Pursuant to Judge Feuerstein’s Order, dated February 12, 2019, converting the then-pending Motion to
 Dismiss to this Motion for Summary Judgment , the documents listed here in support of the Motion were
 filed via ECF in January 2018. Dkt Nos. 22-24. They will be refiled, along with further documents in
 opposition to and in support of, this Motion via ECF along with this revised Notice of Motion, pursuant to
 the Court’s Individual Rule 4(B).
Case 2:17-cv-02505-SJF-ARL Document 50 Filed 08/01/19 Page 2 of 2 PageID #: 2384



 Plaintiff/Counterclaim-Defendant Shetel Industries LLC (“Shetel”) and Third-Party Defendants

 Markus Weitz (“Weitz”) and Osseogroup LLC (“Osseogroup”), by their attorneys, Storch Amini

 PC, move this Court, at the United States District Court, Eastern District of New York, 944 Federal

 Plaza, Central Islip, New York, before the Honorable Sandra J. Feuerstein, for an Order pursuant

 to Fed. R. Civ. P. 56(a) and 12(d): (i) granting summary judgment and dismissing with prejudice

 23 of the 27 Counterclaims asserted against Shetel (all except for the First, Fifth, Eighteenth and

 Twenty-Second Counterclaims); (b) granting summary judgment and dismissing with prejudice

 the Third-Party Complaint against Weitz and Osseogroup, in its entirety; and (c) for such other

 and further relief as this Court deems just and proper.

 Dated: New York, New York
        August 1, 2019
                                               STORCH AMINI PC

                                               By: s/ Noam Besdin
                                                      Bijan Amini
                                                      Noam Besdin
                                               Two Grand Central Tower, 25th Floor
                                               140 East 45th Street
                                               New York, NY 10017
                                               (212) 490-4100
                                               Attorneys for Shetel Industries LLC,
                                               Osseogroup LLC and Markus Weitz

 TO:    Gregory K. Mueller, Esq.
        Matthew Ross, Esq.
        MUELLER LAW GROUP
        19 Engle Street
        Tenafly, New Jersey 07670
        (201) 567-4969
        Attorneys for Adin Dental Implant
        Systems, Inc., Adin Dental Solutions
        USA, Inc. and Jeremy Danzer

        All counsel of record (via ECF)




                                                  2
